     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         09/30/2020
 CHARLESTOWN CAPITAL ADVISORS,
 LLC,
                                                       18-CV-4437 (JGK) (BCM)
                Plaintiff,
         -against-                                     OPINION AND ORDER
 ACERO JUNCTION, INC., et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By motion dated January 13, 2020 (Dkt. No. 124), plaintiff Charlestown Capital Advisors,

LLC (Charlestown) seeks spoliation sanctions pursuant to Fed. R. Civ. P. 37(e) against defendants

Acero Junction, Inc. (Junction) and Acero Junction Holdings, Inc. (Holdings) (collectively the

Acero Defendants), up to and including the entry of a default judgment against them, as a penalty

for their failure to preserve the business email account of Jateen S. Kapoor, their co-President and

Director, whose signature appears on the January 11, 2018 engagement agreement (Agreement) at

the center of this action but who has since testified that he did not negotiate or sign the Agreement,

that he did not learn of its existence until April 2018 – notwithstanding that a fully-executed copy

was emailed to him by Charlestown on January 12, 2018 – and that he lacked authority to bind

the Acero Defendants to its terms.

       The evidence submitted in support of and in opposition to the sanctions motion shows that

the Acero Defendants and their litigation counsel made significant missteps. At the outset of this

action, in May 2018, they failed to institute an effective litigation hold or otherwise take adequate

steps to preserve – or to search – electronically stored information (ESI) relevant to this action,

including Kapoor's business email account, jateen.kapoor@acerojunction.com (the Kapoor

Account). A year later, a "mid-level human resources person" deleted the entire Kapoor Account

as part of a "wholesale" deletion of former employee emails. To make matters worse, the most
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 2 of 40




relevant Kapoor emails, which had been identified through the use of basic search terms and

segregated for counsel's future review (the Segregated Emails) also disappeared, having been

"unwittingly" stored for only 15 days on "Google servers." Although counsel knew about the

destruction of both data sets in August 2019, he failed to tell Charlestown – or the Court – until

November 2019, one month before the close of discovery.

       Thereafter, in December 2019, Jateen Kapoor – who by then was working overseas for an

affiliate of defendant JSM International Limited (JSM) – testified at deposition that he still had

copies of his Acero emails on a laptop. Using an e-discovery vendor, the Acero Defendants

reviewed approximately 50,000 emails recovered from Kapoor's laptop but, after a "de-duplication

procedure," produced only 412 emails sent to or from the Kapoor Account, only 24 of which were

exchanged with Charlestown. This is a small fraction of the 1,650 emails exchanged between the

Kapoor Account and Charlestown that are relevant to this action and were produced in discovery

by Charlestown itself. One of the missing items is the January 12, 2018 email from Charlestown

to Kapoor, attaching a fully-executed copy of the Agreement, the receipt and handling of which,

by Kapoor, has independent – and obvious – evidentiary significance.

       It is unclear, on the record now before the Court, whether the missing Kapoor-Charlestown

emails were never recovered from the Kapoor laptop or, alternatively, whether they were

intentionally withheld from production as a result of the Acero Defendants' deduplication

procedure. Their counsel, who was responsible that procedure, was unable to answer the question

definitively at oral argument. It is clear, however, that after deleting the original Kapoor Account

and losing the Segregated Emails – and after finding, searching, and producing emails from

whatever email data remained on Kapoor's laptop two years after the crucial communications took




                                                 2
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 3 of 40




place – the Acero Defendants failed to produce all of Jateen Kapoor's discoverable ESI, thereby

prejudicing plaintiff's ability to present its case at trial.

        For the reasons that follow, plaintiff's sanctions motion will be granted in part. Sanctions

pursuant to subsection (e)(1) are well warranted and will be assessed as "necessary to cure the

prejudice." Fed. R. Civ. P. 37(e)(1). However, the record does not contain clear and convincing

evidence that the Acero Defendants acted "with the intent to deprive [plaintiff] of the information’s

use" in this action, Fed. R. Civ. P. 37(e)(2), as required before the Court may impose terminating

sanctions pursuant to subsection (e)(2). See Lokai Holdings v. Twin Tiger USA LLC, 2018 WL

1512055, at *8 (S.D.N.Y. Mar. 12, 2018) (citing CAT3, LLC v. Black Lineage, Inc., 164 F. Supp.

3d 488, 499 (S.D.N.Y. 2016)) ("it is appropriate, given the severity of the sanctions permitted

under [subsection (e)(2)], for the intent finding to be based on clear and convincing evidence").

        Consequently, the Court will impose monetary sanctions on the Acero Defendants

sufficient to deter them from further misconduct and compensate Charlestown for its attorneys’

fees and other expenses incurred in obtaining documents and information that should have been

provided many months earlier and in litigating the instant sanctions motion. In addition, defendants

will be precluded from arguing or offering testimony or other evidence designed to show that

Kapoor did not send or receive emails that have been produced by other parties and that show any

of Kapoor's known email addresses as the sender or a recipient. Thus, for example, Kapoor may

not deny that the January 12, 2018 email from Charlestown, together with its attachment, appeared

in his inbox, in the ordinary course, at or shortly after the time it was sent by Charlestown. Finally,

Charlestown will be permitted to present evidence to the finder of fact at trial regarding the loss of

the Kapoor ESI and – in the event the case is tried to a jury – may seek an appropriate jury

instruction, the wording of which will be at the discretion of the trial judge, allowing the jury to



                                                     3
       Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 4 of 40




consider that loss of that evidence, and the circumstances of its loss, in evaluating witness

credibility and otherwise making its determinations. The Court will not, however, impose (or

recommend the imposition of) subsection (e)(2) sanctions such as the entry of a default judgment

against the Acero Defendants.

I.       BACKGROUND

          Defendant Junction, which is wholly owned by defendant Holdings, operates a steel mill

in Ohio, where both Acero Defendants are headquartered. Compl. (Dkt. No. 1) ¶¶ 28-29, 44.

Holdings was owned by defendant JSM, incorporated in the United Arab Emirates and

headquartered in Dubai. Id. ¶¶ 11, 36. Kapoor was the co-President and a Director of both Acero

Defendants. Id. ¶¶ 32-33. Abhishek Aggarwal (Abhishek 1) was the other co-President, and also

a Director, of the Acero Defendants. Id. Plaintiff Charlestown is a private equity firm

headquartered in New York. Id. ¶¶ 27, 43.

         A.      Plaintiff's Claims

          In this action, filed on May 18, 2018, Charlestown seeks damages for breach of the

Agreement, which Kapoor allegedly signed on January 11, 2018, while at Charlestown's offices,

on behalf of Junction and its "affiliates" (collectively referred to in the Agreement as the

"Company"). Compl. ¶¶ 1, 7, 49, 93-104, & Ex. A. The Agreement entitled Charlestown to a fee

upon the consummation of an "M&A Transaction," defined as a "sale, merger, or other

combination of the Company or its assets," but did not "obligate Charlestown to introduce the

counterparty to any potential . . . M&A Transaction in order to be entitled to its fee." Compl.

¶¶ 7, 10; Ag. ¶¶ 1.1, 3.1. Charlestown also seeks damages from JSM for tortious interference

with the Agreement. Compl. ¶¶ 85-92, 117-128.


1
    So denominated to distinguish Abhishek Aggarwal from other witnesses with similar last names.

                                                 4
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 5 of 40




       B.     Pre-Litigation Events

       On January 12, 2018 – the day after the Agreement was allegedly signed by Kapoor –

Charlestown principal John Weber transmitted a fully-executed copy, countersigned by

Charlestown Managing Director Raj Maheshwari, to Kapoor at his business email address, under

cover of an email beginning, "Great to see you yesterday. Attached is a scanned copy of the

agreement signed by you and Raj." Declaration of Samuel N. Lonergan dated January 13, 2020

(Lonergan Decl.), Ex. P (January 12 Email). The January 12 Email went on to discuss "steps

forward." Id. Over the following weeks, Kapoor continued to communicate with Charlestown

about a potential merger transaction proposed by Charlestown. See, e.g., Lonergan Decl. Ex. R

(emails between Kapoor and Weber dated January 19 and 20, 2020). On February 8, 2018, Weber

sent another copy of the fully-executed Agreement to John J. McCague of the law firm Eckert

Seamans Cherin & Mellott, LLC (Eckert), outside counsel to the Acero Defendants, "[f]or your

files." Lonergan Decl. Ex. Q. There is no evidence in the record of any direct response to either

the January 12 Email, sent to Kapoor, or the February 8 email, sent to defendants' counsel.

       The merger proposal made by Charlestown did not come to fruition. Instead, on March

28, 2018, Junction, Holdings, and JSM entered into a stock purchase agreement with non-party

JSW Steel Limited (JSW Steel) under which JSW Steel purchased 100% of the shares of

Holdings from JSM. Compl. ¶ 11 & Ex. B. Charlestown did not introduce the Company to JSW

Steel or work on the JSW Steel transaction, but asserts that the sale of Holdings’ stock was an

M&A Transaction, as that term is used in the Agreement, for which it is owed a fee of

approximately $2.6 million. Compl. ¶¶ 13-15.

       On April 11, 2018, Charlestown sent an invoice for that fee to Kapoor. Compl. ¶¶ 15, 75

& Ex. C. On April 13, 2018, Weber emailed another copy of the invoice to McCague. Id. ¶ 78 &

Ex. D. On April 24, 2018, after meeting with Charlestown in New York, Dinesh Agarwal

                                                5
        Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 6 of 40




(Dinesh) of JSM sent an email asking Charlestown to withdraw the invoice. Id. ¶¶ 20, 82 & Ex.

E. Dinesh wrote that "[w]e have never engaged you and agreed for any such fee"; that,"[a]s Acero

management, we have never approved such engagement"; and that "as per. Mr. Jateen, he never

agreed and discussed with you such engagement." Id. (punctuation as in the original). Dinesh

added that Charlestown "had no role or clue about the JSW [Steel] deal so we do not find you

for any eligibility for fee." Id. Eckert followed up on April 26, 2018 with a letter, on behalf of

the Acero Defendants, questioning the authenticity of the Agreement and denying any obligation

to pay Charlestown a fee because "Acero's engagement with Charlestown has always been

limited to a financing transaction where Charlestown had introduced the potential lenders." Id.

¶ 83 & Ex. F. Eckert's letter was copied to Kapoor and to Akash Agarwal (Akash) of JSM. Id.

          This action followed.

         C.      Defendants' Affirmative Defenses

          In their answers, all three defendants assert that the Agreement is void because "plaintiff

intentionally caused a copy of the signature of Mr. Jateen Kapoor to be placed upon the final

page of the alleged agreement, constituting a forgery," "misrepresented to Mr. Jateen Kapoor the

document he was signing, and intentionally induced Mr. Jateen Kapoor to sign a page which was

later appended to the alleged 'Engagement Agreement,'" and "intentionally caused or attempted

to cause Mr. Jateen Kapoor to sign an agreement through mistake of material fact." Acero Def.

Ans. (Dkt. No. 18) at 19 (¶¶ 3-5); JSM Ans. (Dkt. No. 24) at 19 (¶¶ 3-5). Additionally, defendants

assert that Charlestown "knew or should have known" that Kapoor was not authorized to enter

into a binding agreement on behalf of Junction "with only his own signature," and that he "was

not an agent of JSM capable of binding JSM." Acero Def. Ans at 19 (¶¶ 6-7); JSM Ans. at 19 (¶¶

6-7).



                                                   6
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 7 of 40




       D.      The Litigation Hold Memos

       On July 30, 2018, the parties filed their Rule 26(f) Conference Report and Joint Proposed

Discovery Plan (Dkt. No. 31), affirming that "[c]ounsel for the parties have communicated to their

respective clients their obligations to preserve and not destroy or delete any potentially relevant

documents or other evidence." Id. ¶ II.C. The Eckert firm, which was counsel of record for all

three defendants, did in fact prepare a written litigation hold memo, dated June 13, 2018, which

directed Kapoor "and all employees under [his] supervision" to "immediately suspend all activities

that might result in the deletion, alteration, or loss of any documents or data that exist in electronic

form, relating in any way to the subject of this action." Declaration of Michael A. Roberts filed

Jan. 27, 2020 (2020 Roberts Decl.) (Dkt. No. 131-2) ¶ 7 & Ex. A, at 1. The memo directed the

client to "refrain from manual deletion or destruction" of potentially relevant ESI; to "disable" any

automatic document retention programs which might destroy or delete relevant emails; and to "put

in place a prohibition against the deletion of any documents." Id.

       There is no evidence in the record, however, suggesting that Kapoor ever forwarded the

litigation hold memo, or conveyed its contents, to anyone else at the Acero Defendants. Kapoor's

co-President and co-Director, Abhishek, testified at deposition that "[n]obody instructed me

anything like that." Lonergan Decl. Ex. P (Abhishek Tr.) at 30:21-31:6.

       On August 16, 2018, Charlestown served written discovery requests on defendants,

Lonergan Decl. Ex. D, and on September 4, 2018, Eckert sent draft discovery responses by email

to Kapoor, Dinesh, and "Ashok Agarwal of JSM International, Inc." (Ashok), asking them to locate

responsive documents, together with an updated litigation hold memo, dated September 3, 2018,

which was substantially similar in content to the June 13 memo. Although the updated memo was

addressed to four individuals – Kapoor, Dinesh, Ashok, and Abhishek, 2020 Roberts Decl. Ex. B,

at ECF pages 6-8 – Eckert's transmittal email went only to Kapoor, Dinesh, and Ashok (all at what

                                                   7
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 8 of 40




appear to be personal email addresses ending in "gmail.com" or "yahoo.com"). There is no

evidence in the record that the updated litigation hold memo ever went to Abhishek. 2

       E.      Charlestown's Discovery Requests and Defendants' Responses

       Charlestown's discovery requests required the production of all documents, including

Kapoor's emails, concerning the Agreement, the alleged M&A Transaction, the parties' payment

dispute, and defendants' affirmative defenses, including their allegations of forgery,

"misrepresentation of the document signed by Mr. Kapoor," mistake of fact, and lack of authority.

Lonergan Decl. Ex. D. On October 1, 2018, the Acero Defendants agreed, for the most part, to

produce responsive documents. Id. Ex. E. In November 2018 (following the Court's entry of a

protective order on October 31, 2018 (Dkt. No. 37), and an email from Charlestown inquiring

about the status of the document production on November 5, 2018, Lonergan Dec. Ex. F), the

Acero Defendants produced approximately 1,400 pages of documents, all of which "were provided

to Eckert by Jateen Kapoor in response to his review of Plaintiff's discovery requests and

discussion with counsel." Declaration of Katherine L. Pomerleau (Pomerleau Decl.) (Dkt. No. 126-

11) ¶ 10. The November production contained only "six emails to, from, or copying Jateen

Kapoor." Lonergan Reply Decl. ¶ 4.

       In a December 21, 2018 email to Eckert, Charlestown's counsel complained about various

deficiencies in the November production. Lonergan Decl. Ex. H. Counsel also complained about




2
 Although the transmittal email was addressed to Dinesh, it appears that he either did not read the
updated litigation hold memo or did not understand it. At deposition, Dinesh explained that
defendant JSM "doesn't need to keep any documents related to Charlestown. It is Junction who
has to keep the document in relation to Charlestown." Declaration of Samuel A. Lonergan dated
Feb. 3, 2020 (Lonergan Reply Decl.) Ex. U (Dinesh Tr.) at 375:21-24. Dinesh explained that this
was because "JSM was never a party with Charlestown on the matter." Id. at 275:6-7.

                                                8
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 9 of 40




defendants' tardiness in scheduling depositions, including the deposition of Kapoor, which plaintiff

had previously noticed, see id. Ex. G, and was attempting to schedule for January 2019. Id. Ex. H.

       On January 4, 2019, Charlestown filed a letter-application seeking to compel additional

discovery from defendants. (Dkt. No. 39.) After a hearing on January 16, 2019, the Hon. John G.

Koeltl, United States District Judge, ordered defendants to complete their document production by

the end of January 2019, and extended the fact discovery deadline (originally February 15, 2019)

to March 15, 2019. (Dkt. Nos. 42, 43.)

       F.      Eckert Withdraws

       On March 4, 2019, Charlestown filed another letter-application, complaining that

defendants had failed to complete document production by the end of January, failed to describe

their document collection processes (as they had promised to do during the January 16 hearing),

and failed to make witnesses available for deposition. Pl. Ltr. dated March 4, 2019 (Dkt. No. 43),

at 1. 3 The next day, Eckert moved to be relieved as counsel for all three defendants, citing a

breakdown in communications with JSM and an unwaivable conflict of interest. (Dkt. No. 44.)

       At a hearing on March 22, 2019, Charlestown's lead counsel, attorney Lonergan, stated

again that plaintiff had "not received any responses" from the Acero Defendants to its questions

"about how documents were collected, what methodology was used, what was the scope, who were

the custodians." Transcript of March 22, 2019 Conf. (Dkt. No. 66) at 21:11-18. Attorney Roberts

stated that he would answer those questions "before [the] week is out." Id. at 23:2-3. However, at


3
  According to plaintiffs, the Acero Defendants did produce certain additional documents on
January 15 and February 27, 2019, respectively, through attorney Roberts of Graydon Head &
Ritchey, LLP (Graydon). Roberts was was co-counsel of record for the Acero Defendants, but not
for defendant JSM. Pl. Ltr. dated March 4, 2019, at 1. According to Roberts, the documents
produced in January and February were "secured from JSW Steel," the Acero Defendants' new
owner, which is not a party to this action. Declaration of Michael A. Roberts dated Nov. 25, 2019
(2019 Roberts Decl.) (Dkt. No. 126-10) ¶ 6.

                                                 9
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 10 of 40




the conclusion of the March 22 hearing, Judge Koeltl stayed the case pending the outcome of the

withdrawal motion, see id. at 19:10-13, which he referred to me. (Dkt. Nos. 52, 53.) 4 On March

29, 2019, Roberts informed Lonergan that the Acero Defendants had not "completed the

assignment." Lonergan Decl. Ex. I.

       I granted the withdrawal motion on May 23, 2019. (Dkt. No. 70.) The Acero Defendants

did not require new lawyers because attorney Roberts of Graydon remained their counsel of record,

but JSM did, as a result of which the stay was not lifted until August 7, 2018. At that point the

parties requested, and Judge Koeltl ordered, a new document production completion date of

September 4, 2019, with all fact discovery to be completed by September 25, 2019. (Dkt. No. 81.)

       G.        The Spoliation

       According to Eckert attorney Pomerleau, the Eckert firm had "no contact with any person

at Junction's plant in Ohio other than Jateen Kapoor regarding a production of documents."

Pomerleau Decl. ¶ 12. In other words, all of the documents that Eckert produced on the Acero

Defendants' behalf during the first year of this litigation were provided to the firm by or through

Kapoor. If any searches were conducted of the Kapoor Account or any other Acero Defendant ESI,

those searches were conducted by Kapoor rather than by counsel or by other litigation

professionals.

       On May 20, 2019, anticipating that Eckert's withdrawal motion would be granted, attorney

Roberts contacted Thomas Trevino at Junction and learned that, although Kapoor was no longer

employed by the Acero Defendants, 5 the company "was still able to search Mr. Kapoor's emails."


4
 Thereafter, Judge Koeltl expanded my reference to include settlement (Dkt. No. 57) and general
pretrial management. (Dkt. No. 98.)
5
  Although the record does not provide an exact date for Kapoor's departure, the parties
acknowledged at an October 24, 2019 conference that by May 2019 Kapoor was no longer
employed by the Acero Defendants and was working for a company identified as "United,"

                                                10
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 11 of 40




2019 Roberts Decl. ¶ 10; see also Declaration of Thomas Trevino (Trevino Decl.) (Dkt. No. 126-

12) ¶ 2 ("I reported that there was still an active email account for Mr. Kapoor on Junction's Google

server."). Roberts provided Trevino with a basic list of search terms to run on the Kapoor Account, 6

which Trevino did, exporting the resulting subset of emails – the Segregated Emails – to a PST

file. Id. ¶ 2, 2019 Roberts Decl. ¶ 10.

       No further action was taken by the Acero Defendants or their counsel with respect to either

the Kapoor Account or the Segregated Emails until August 2, 2019, when the stay was lifted.

Roberts then asked Trevino to "share" the Segregated Emails, but Trevino "learned that the PST

files I extracted in May were only stored on Google servers for 15 days." Trevino Decl. ¶ 4. 7

Trevino attempted to "re-do the work performed in May 2019," only to find that "a human

resources individual at the Junction plant had, in the interim, deleted the email accounts of former

Junction employees, including Kapoor," which was "done without my knowledge and [was] an

unfortunate oversight." Id. ¶ 5; see also 2019 Roberts Decl. ¶ 12 (attributing the deletion to a "mid-

level human resources person"). Trevino contacted Google, but was told that Google only retained

deleted emails for 27 days, "and then they are purged from their servers." Trevino Decl. ¶ 5.

       After Roberts learned about theses setbacks, he instructed Junction to run the same basic

search terms "on all of its other email accounts for emails 'sent' or 'received' to/from Jateen

Kapoor." 2019 Roberts Decl. ¶ 13. Trevino did so, see Trevino Decl. ¶ 6, and Roberts "provided

Plaintiff with the resultant emails Bates stamped 30595-37211." 2019 Roberts Decl. ¶ 13. Roberts



described as "a parent of JSM," in Dubai. See Transcript of October 24, 2019 Conf. (Oct. 24 Tr.)
(Dkt. No. 116) at 13:16-14:17, 37:9-22.
6
 The terms were: Weber, Charlestown, JSM, Eckert, Agarwal, and Stock Purchase Agreement.
Trevino Decl. ¶ 2.
7
 The record does not disclose Trevino's professional background or his position at the Acero
Defendants.

                                                 11
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 12 of 40




did not, however, tell Charlestown's counsel about the deletion of the Kapoor Account or the loss

of the Segregated Emails.

       By letter dated August 12, 2019 (Dkt. No. 102-2), Charlestown once again asked the Acero

Defendants for information regarding their document collection processes, asserting that their

productions "do not reflect a proper search and production of documents from Acero's email

servers." Id. at 4. Dissatisfied with the Acero Defendants' response, Charlestown filed a letter-

application on October 14, 2020 (Dkt. No. 102), asserting that "hundreds, if not thousands, of

emails produced by Charlestown were missing from Defendants’ production," and that emails

were not produced "in the appropriate format with metadata." Id. at 3. Plaintiff requested an order

compelling defendants to produce deposition witnesses, describe their document collection efforts,

and serve a privilege log. Id.

       The Court scheduled a discovery conference for October 24, 2019. (Dkt. No. 104.) On

October 21, 2019, attorney Roberts filed the Acero Defendants' response to plaintiff's letter-

application (Acero Oct. 21 Letter) (Dkt. No. 109), in which he wrote that the documents produced

by his firm, on behalf of the Acero Defendants, were "derived from" various sources including

"Jateen's [sic] Kapoor Inbox; Jateen's Kapoor Archived; and Jateen Kapoor's Sent." Id. at 2.

Roberts also noted than an additional "7000+ pages of emails from Acero were shared with

Charlestown" on October 15, 2019, id., presumably the fruits of the searches that Trevino

performed on email accounts other than Kapoor's. Id. By October 21, 2019, Roberts had been

aware for over two months that the Kapoor Account had been deleted, that the Segregated Emails

had been lost, and that no backup data could be obtained from Google.

       Following the October 24, 2019 conference (during which attorney Roberts again failed to

mention the deletion of the Kapoor Account and the loss of the Segregated Emails), the Court



                                                12
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 13 of 40




directed the Acero Defendants to "serve one or more declarations or affidavits documenting the

scope and depth of its search for and production of relevant ESI, including, without limitation, the

identity of all ESI custodians whose files were searched, a description of the files so searched . . .

and lists of search terms employed," and extended the fact discovery cutoff to December 24, 2019.

(Dkt. No. 111.) On October 31, 2019, the Acero Defendants produced additional documents based

on a search of Abhishek's emails, conducted by Trevino. 2019 Roberts Decl. ¶¶ 15-16; Trevino

Decl. ¶ 7. On November 5, 2019, after receiving the Court's October 24 Order, attorney Roberts

visited Junction's plant in Ohio, where he asked Junction's (unnamed) Director of IT to run further

searches "across Acero Junction's network" for the time period June 2016-June 2018, which

resulted in another production of documents. Id. ¶ 17. Roberts did not, however, contact Kapoor,

either directly or through JSM.

       On November 25, 2019 – one month prior to the close of fact discovery, including

depositions – the Acero Defendants served the 2019 Roberts Declaration, the Pomerleau

Declaration, and the Trevino Declaration, revealing the facts summarized above. Contrary to

Roberts' October 21, 2019 letter, the Acero Defendants had not, in fact, produced documents from

Kapoor's "inbox" or other email files (except to the extent that Kapoor himself had selected and

provided emails to Eckert for production). All of the other documents produced by the Acero

Defendants in this action – including emails showing Kapoor as the sender or a recipient – came

from the files of other custodians. See Pomerleau Dec. ¶¶ 10-11, 2019 Roberts Dec. ¶¶ 4, 6, 8, 13-

17; Trevino Decl. ¶¶ 6-8.




                                                 13
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 14 of 40




       H.      The Kapoor Deposition

       On December 12, 2019, Kapoor sat for deposition. 8 He testified that the Agreement

underlying this action was "not valid" because "it was never discussed"; because it did not bear his

initials on every page, even though he had "a habit of initialing all pages of the contract"; because

he "would never sign this sort of agreement," the terms of which "would never be acceptable to

me"; because he did not in fact sign it (although "the signature appears to be mine"); and because

"Charlestown knew . . . that I did not have authority to sign this agreement alone." Kapoor Tr. at

18:1-19:7, 100:5-101:25, 115:2-13; 135:8-11. According to Kapoor, he first saw the Agreement

"[s]ometime in April 2018." Id. at 99:2-100:4.

       I.      The Kapoor Emails

       Kapoor also testified that when he worked at Junction he had a "system" of "using an

Outlook Express where the [e]mails would be downloaded and I would be working through that

system only." Id. at 35:2-4. Kapoor stated that he downloaded both his "official" email account –

that is, the Kapoor Account – and his personal emails, and that his Outlook Express system

"remains there." Id. at 35:4-5. Upon hearing this, attorney Roberts began working to "have the

materials produced" from Kapoor's laptop. 2020 Roberts Decl. ¶ 3. 9 Graydon's e-discovery vendor



8
 Certain relevant portions of Kapoor's deposition transcript (Kapoor Tr.) were submitted to the
Court, with plaintiff's moving papers, as Exhibit A to the Lonergan Declaration. Other portions
were submitted, with plaintiff's reply papers, as Exhibit V to the Lonergan Reply Declaration.
9
  The deposition testimony attached to plaintiff's motion papers does not include any express
testimony about Kapoor's laptop. On April 28, 2020, at oral argument on the sanctions motion,
attorney Roberts read into the record what he described as additional passages from Kapoor's
deposition transcript, in which the witness testified, among other things, that he had his
downloaded emails "[w]ith me in my laptop," including all of his Acero emails from 2016 through
June of 2018. Transcript of April 28, 2020 Hr'g (April 28 Tr.) (Dkt. No. 151) at 45:6-11, 47:3-14.
The Acero Defendants did not attach those passages (or any portion of the Kapoor transcript) to
their papers in opposition to the sanctions motion.


                                                 14
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 15 of 40




"secured over 50,000 emails from Mr. Kapoor." Id. ¶ 5. On January 27, 2020, "[a]fter a de-

duplication procedure (within the e-mails and against emails already produced in this action) and

a privilege review (log provided)," the Acero Defendants produced documents with the Bates

range JSO 66618 to 80344 (that is, approximately 13,700 pages). Id. On this basis, attorney

Roberts attested on January 27, 2020 that "production from Mr. Kapoor's Acero email account . .

. has now been made." Id.

       Plaintiff takes a different view. Plaintiff's counsel agrees that the Acero Defendants

produced approximately 13,700 pages on January 27, 2020, which was two weeks after plaintiff

filed the instant sanctions motion, and that the production included 2,806 emails "to, from, copying

or blind copying Jateen Kapoor." Lonergan Reply Decl. ¶ 2. Most of those emails, however, were

sent from or to Kapoor's personal gmail.com address and were unrelated to the issues in this action.

Only 412 of the newly-produced emails were sent from or to the Kapoor Account, and of those,

only 24 were exchanged with "anyone with a Charlestown Capital Advisors . . . email address."

Id. ¶ 2(b)-(c). By contrast, Charlestown itself had produced 1650 emails "in which Jateen Kapoor

was a sender or recipient." Id. ¶ 3.

       Among the many discoverable emails that should have been in the Kapoor Account but

were never produced by the Acero Defendants are several that tend to undercut Kapoor's

deposition testimony. For example, the Acero Defendants did not produce Kapoor's copy of a

September 15, 2017 email from Weber, at Charlestown, which discussed various "due diligence

items" and added, "Refreshing the terms of our engagement is a critical part of our working

together. An updated copy of our engagement letter is attached. Please sign and return it to us."

Lonergan Decl. Ex. N. The attachment appears to be a draft of the Agreement. As another example,

the Acero Defendants did not produce Kapoor's copy of a January 10, 2018 email from



                                                15
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 16 of 40




Maheshwari, the Managing Director of Charlestown, agreeing to a meeting in New York on

Thursday, January 11, 2018 (the day the Agreement was allegedly signed). Id. Ex. O. Perhaps most

significantly, the Acero Defendants did not produce Kapoor's copy of the January 12 Email, which

was sent to him one day after that New York meeting and included, as an attachment, a scanned

copy of the fully-executed Agreement. Id. Ex. P.

       At oral argument on the sanctions motion, attorney Roberts told the Court that the reason

for the missing emails was the "deduplication process" employed by the Acero Defendants' e-

discovery vendor, "meaning the emails that had already been in the record were deduplicated."

April 28 Tr. at 50:7-8. Seeking clarification, the Court asked whether the Kapoor emails were

deduplicated against other "emails already produced by your clients" or against "emails produced

by anybody," in which case – for example – the January 12 Email (assuming it existed on Kapoor's

laptop) would have been excluded from the January 27 production. Id. at 50:24-51:15. Roberts

replied, "That's my understanding, Your Honor, I wasn't involved in the deduplication, that was

done by the vendor, but yes, that's my understanding." Id. at 51:16-19. Counsel then offered a

stipulation for "all purposes throughout the case":

       [A]ny email that was sent to Jateen Kapoor at his @acerojunction.com email
       address, I’ll stipulate it was received. The fact that Mr. Kapoor testified in
       December of 2019 that he doesn’t recall receiving or doesn’t believe he received it,
       we will waive any argument to suggest that it wasn’t. If it was sent to that email
       address and it’s in the record, and it’s been produced by Charlestown, we will
       stipulate that it was received.

Id. at 52:13-22.

       Attorney Roberts also agreed, during the oral argument, to produce the Kapoor emails

again, without deduplicating. April 28 Tr. at 56:3-16. However, plaintiff objected, urging that the

Acero Defendants not be given any further opportunities to cure what plaintiff saw as an additional

Rule 37(e) violation. Id. at 87:1-9 (arguing that if the Acero Defendants withheld Kapoor's copy


                                                16
      Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 17 of 40




of the January 12 Email, "it is another piece of evidence pointing to the fact that Acero has

intentionally attempted to prevent Charlestown from having necessary components of Jateen

Kapoor's ESI."). On reflection, the Court closed the record on the sanctions motion, id. at 100:5-

6, and concluded the hearing.

II.     ANALYSIS

        A.     Legal Standards

        Because this action was referred to me for general pretrial management pursuant to 28

U.S.C. § 636(b) and Fed. R. Civ. P. 72(a), I have broad authority to impose discovery sanctions.

Orders imposing such sanctions "are ordinarily considered non-dispositive, and therefore fall

within the grant of Rule 72(a), ‘unless the sanction employed disposes of a claim.’" Joint Stock

Co. Channel One Russia Worldwide v. Infomir LLC, 2017 WL 3671036, at *16 (S.D.N.Y. July 18,

2017) (quoting Seena Int’l Inc. v. One Step Up, Ltd., 2016 WL 2865350, at *10 (S.D.N.Y. May

11, 2016)), report and recommendation adopted, 2017 WL 4712639 (S.D.N.Y. Sept. 28, 2017). A

magistrate judge’s authority to order (rather than recommend) a discovery sanction does not

depend on the relief requested, but rather depends on the "sanction the magistrate judge actually

imposes." Id. (quoting 12 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal

Practice and Procedure § 3068.2, at 383 (Thomson Reuters 2014)).

        Rule 37(e), which was significantly amended in 2015, now governs sanctions for failure to

preserve ESI. "If electronically stored information that should have been preserved in the

anticipation or conduct of litigation is lost because a party failed to take reasonable steps to

preserve it, and it cannot be restored or replaced through additional discovery," the court:

        (1)    upon finding prejudice to another party from loss of the information, may
               order measures no greater than necessary to cure the prejudice; or

        (2)    only upon finding that the party acted with the intent to deprive another
               party of the information’s use in the litigation may:

                                                17
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 18 of 40




               (A)       presume that the lost information was unfavorable to the party;

               (B)       instruct the jury that it may or must presume the information was
                         unfavorable to the party; or

               (C)       dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

       As amended, therefore, Rule 37(e) requires "a three-part inquiry":

       The first is to decide if the rule applies at all – that is, if a party failed to take
       "reasonable steps" to preserve electronically stored information "that should have
       been preserved in the anticipation or conduct of litigation." Fed. R. Civ. P. 37(e). If
       so, then the second step is to decide if there has been "prejudice to another party
       from loss of the information," in which case the Court "may order measures no
       greater than necessary to cure the prejudice." Fed. R. Civ. P. 37(e)(1). Lastly, the
       third step to consider – regardless of prejudice to any other party – is whether the
       destroying party "acted with the intent to deprive another party of the information’s
       use in the litigation," in which event a court may consider whether to impose the
       most severe of measures such as mandatory presumptions or instructions that the
       lost information was unfavorable or the entry of default judgment.

Coan v. Dunne, 602 B.R. 429, 437 (D. Conn. 2019).

       The sanctions permitted under subsection (e)(1), available upon a finding that the spoliation

caused "prejudice to another party," must be limited to "measures no greater than necessary to cure

the prejudice." Thus, if the only prejudice to the movant "lies in the extra time and expense that

have been necessary to obtain relevant discovery from third parties," Lokai Holdings, 2018 WL

1512055, at *12, monetary sanctions may be a sufficient cure. Other sanctions permissible under

subsection (e)(1) include more "serious measures," such as "forbidding the party that failed to

preserve information from putting on certain evidence, permitting the parties to present evidence

and argument to the jury regarding the loss of information, or giving the jury instructions to assist

in its evaluation of such evidence or argument." Fed. R. Civ. P. 37(e)(1) advisory committee’s note

to 2015 amendment.




                                                  18
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 19 of 40




       However, to obtain the "particularly harsh" sanctions listed in subsection (e)(2) – including

adverse inference instructions and terminating sanctions – the court must first find that the party

to be sanctioned acted with an "intent to deprive." Lokai Holdings, 2018 WL 1512055, at *8. If

such a finding is made, no separate showing of prejudice is required, because "the finding of intent

[to deprive] . . . support[s] . . . an inference that the opposing party was prejudiced by the loss of

information." Id. (quoting Fed. R. Civ. P. 37(e) advisory committee’s note to 2015 amendment). 10

       "In addition to any other sanctions expressly contemplated by Rule 37(e), as amended, a

court has the discretion to award attorneys’ fees and costs to the moving party, to the extent

reasonable to address any prejudice caused by the spoliation." Lokai Holdings, 2018 WL 1512055,

at *9; see also CAT3, 164 F. Supp. 3d at 499.

       B.      Application of Standards

               1.      Sanctions Are Warranted Under Rule 37(e)(1)

       The Acero Defendants do not deny that they had an obligation, from the outset of this

action, to preserve the Kapoor Account. Nor do they deny that they failed to take reasonable steps

to do so. In fact, they concede that the Kapoor Account was deleted due to their own missteps, "as

part of a wholesale deletion of accounts of former employees," 2019 Roberts Decl. ¶ 2, which was

"an unfortunate oversight." Trevino Decl. ¶ 5. By the time the deletion was discovered, it was too

late to recover backup emails from Google. Id. Moreover, although Trevino had searched for,

copied, and segregated the emails most likely to contain relevant evidence – at counsel's direction




10
   "The requirement of intent, which is unique to Rule 37(e), distinguishes the destruction of
electronically-stored information from alternative forms of evidence; for all other types of
evidence, a movant can obtain a severe sanction, including an adverse inference instruction, upon
a showing that a party engaged in only 'negligent spoliation.'" Greene v. Bryan, 2019 WL 181528,
at *3 (E.D.N.Y. Jan. 14, 2019) (quoting Ungar v. City of New York, 329 F.R.D. 8, 12 (E.D.N.Y.
2018)).

                                                 19
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 20 of 40




– the Segregated Emails "were only stored on Google servers for 15 days." Trevino Decl. ¶ 4.

Thus, in resisting spoliation sanctions, the Acero Defendants primarily argue that "no ESI has been

lost." Acero Def. Opp. Mem. (Dkt. No. 131) at 1. In support of this statement, they point out that

"[t]housands and thousands of emails to/from Mr. Kapoor have long been a part of the record in

this case," id. at 6, and contend that any ESI that was inadvertently deleted from Junction's servers

was later "restored or replaced" from Kapoor's laptop. Id. Defendants further contend that plaintiff

has suffered "no prejudice," because it seeks only "a redundant set of emails," id. at 7, and that

there is no clear and convincing evidence in the record that they acted with the intent to deprive

plaintiff of Kapoor's emails. Id. 11

                        a)      Obligation to Preserve

        "The first element of the traditional spoliation test," which is also applicable to ESI under

Rule 37(e), "requires the moving party to demonstrate that the spoliating party had an obligation

to preserve the evidence at the time it was destroyed." Leidig v. Buzzfeed, Inc., 2017 WL 6512353,

at *8 (S.D.N.Y. Dec. 19, 2017) (citation and quotation marks omitted). "The obligation to preserve

evidence arises when the party has notice that the evidence is relevant to litigation or when a party

should have known that the evidence may be relevant to future litigation." Fujitsu Ltd. v. Fed. Exp.

Corp., 247 F.3d 423, 436 (2d Cir. 2001); accord Resnik v. Coulson, 2019 WL 1434051, at *7

(E.D.N.Y. Mar. 30, 2019) (quoting Rabenstein v. Sealift, Inc., 18 F. Supp. 3d 343, 360 (E.D.N.Y.

2014)). "The duty to preserve ESI imposed by Rule 37(e) incorporates this longstanding common

law duty." Resnik, 2019 WL 1434051, at *7 (citing Fed. R. Civ. P. 37(e) advisory committee’s

note to 2015 amendments).



11
  JSM, which is not targeted by the sanctions motion but which nonetheless filed its own
opposition brief (Dkt. No. 132), largely echoes the Acero Defendants' arguments.

                                                 20
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 21 of 40




       In this case, the obligation to preserve Kapoor's emails at the time of deletion is undeniable.

Kapoor's signature appears on the contract that is the subject of this action, but he and his then-

employers, the Acero Defendants, deny that he negotiated it, signed it, or saw it until months later.

From the outset of the dispute it would have been obvious to any competent attorney (and to

Kapoor himself) that he would be a crucial witness for the Acero Defendants, that his credibility

would be hotly contested, and that his email account would be highly relevant to his narrative and

his credibility – not only because it was likely to contain communications either corroborating or

contradicting his testimony, but also because the absence of such communications could have

independent evidentiary significance. 12 Moreover, by the time the destruction occurred, which was

a full year into the litigation, the Acero Defendants had specifically identified the Kapoor Account

(which at that point had never been properly searched) as ESI that required preservation, and had

made some (ineffective) attempts to preserve it. Accordingly, the Court finds that the Acero

Defendants had an obligation to preserve the Kapoor Account, and were aware of that obligation,

long before the ESI was spoliated in 2019.

                       b)      Failure to Take Reasonable Steps

       Once the obligation to preserve relevant ESI attaches, the party in possession of that ESI

must take "reasonable steps" to preserve it. Fed. R. Civ. P. 37(e). The party "must suspend its

routine document retention/destruction policy and put in place a 'litigation hold' to ensure the

preservation of relevant documents." Lokai Holdings, 2018 WL 1512055, at *11 (quoting Treppel


12
   For example, if the electronic record showed that Kapoor received and opened the January 12
Email on or shortly after the date it was sent to him, but failed to respond in any way (externally
or internally), such evidence could be used to show that the Acero Defendants' claims of forgery
and related defenses were developed only after Charlestown's invoice arrived. The loss of the
original Kapoor Account, however, prevents plaintiff from determining when the January 12 Email
arrived in Kapoor's inbox and when (if at all) he opened it, forwarded it, or otherwise took action
in relation to it.

                                                 21
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 22 of 40




v. Biovail Corp., 249 F.R.D. 111, 118 (S.D.N.Y. 2008)) (quotation mark omitted). Counsel is

"obligated to 'oversee compliance with [a] litigation hold, monitoring the party's efforts to retain

and produce the relevant documents,' and to 'become fully familiar with [their] client's document

retention policies, as well as the client's data retention architecture.'" Lokai Holdings, 2018 WL

1512055, at *11 (quoting Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 431-32 (S.D.N.Y.

2004)). Where a party fails to timely institute "a formal litigation hold and . . . otherwise informally

preserve ESI," the Court can conclude that it did not undertake reasonable steps to preserve ESI.

Capricorn Mgmt. Sys., Inc. v. Gov't. Employees Ins. Co., 2019 WL 5694256, at *10 (E.D.N.Y.

July 22, 2019), report and recommendation adopted, 2020 WL 1242616 (E.D.N.Y. Mar. 16,

2020). The "reasonable steps" inquiry has been equated to "roughly a negligence standard." Leidig,

2017 WL 6512353, at *10. "Once the duty to preserve attaches, any destruction of documents is,

at a minimum, negligent." Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220 (S.D.N.Y. 2003)

(footnote omitted).

       The Acero Defendants failed to take reasonable steps to preserve relevant ESI, including

the Kapoor Account. Two litigation hold memos were issued in 2018, but the first, dated June 13,

2018, was sent only to Kapoor, 2020 Roberts Decl. Ex. A, and the second, dated September 3,

2018, was sent only to Kapoor, Dinesh, and Ashok. Id. Ex. B. Abhishek Aggarwal's name is on

the second memo, but he was not included in the transmittal email, even though he was Kapoor's

co-President and co-Director when the Agreement was allegedly executed, and remained an

employee of Junction throughout the discovery period in this action. See Acero Oct. 21 Letter

(informing the Court that attorney Roberts "learned today" that Abhishek is an employee of

Junction). Abhishek later testified at deposition that he was never instructed to keep, maintain, or

refrain from destroying records or communications relating to Charlestown. Abhishek Tr. at 30:21-



                                                  22
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 23 of 40




31:6. Moreover, there is no evidence showing that the litigation hold memos – or any comparable

instructions – were provided to the Acero Defendants' human resources staff, IT staff, or any other

employees with day-to-day responsibility for maintaining the relevant records. Thus, the Acero

Defendants failed to "suspend [their] routine document retention/destruction policy" and failed to

"put in place" (not just put down on paper) an effective litigation hold. Lokai Holdings, 2018 WL

1512055, at *11. The consequences of that failure became clear in mid-2019, when an unnamed

human resources employee – who, insofar as the record reflects, was never instructed otherwise –

deleted the Kapoor Account wholesale.

       It is equally clear that the Acero Defendants' counsel failed to oversee compliance with the

litigation hold notices, failed to monitor the clients' efforts to retain the documents subject to the

hold, and failed to become "fully familiar" with the clients' document retention policies and "data

retention architecture," as required by law. Lokai Holdings, 2018 WL 1512055, at *11. Eckert has

confirmed that for the approximately one-year period from the filing of this action to the firm's

withdrawal, it "had no contact with any person at Junction's plant in Ohio other than Jateen Kapoor

regarding a production of documents." Pomerleau Decl. ¶ 12. Moreover, there is no evidence in

the record that Kapoor himself was familiar with the Acero Defendants' document retention

policies or data retention architecture – much less than he shared that information with outside

counsel. Although attorney Roberts of the Graydon firm began communicating directly with

Trevino in May 2019, 13 he did not meet with Junction's (unnamed) Director of IT until after this

Court directed him, on October 24, 2019, to furnish sworn statements regarding the scope and


13
   Although Roberts supplied Trevino with search terms in May 2019, and asked him to run those
terms on the Kapoor Account and preserve the results, he apparently left it entirely to Trevino to
execute both he searches and the preservation. Roberts did not ask for the Segregated Emails for
another three months, until August 2019, by which time they were gone, along with the Kapoor
Account from whence they had been sourced. 2019 Roberts Decl. ¶¶ 11-12.

                                                 23
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 24 of 40




depth of the Acero Defendants' search for and production of ESI. 2019 Roberts Decl. ¶ 17. By

then, the Acero Defendants had deleted the Kapoor Account and lost the Segregated Emails.

Similarly, although Junction apparently had an in-house General Counsel, there is no evidence that

either Eckert or Graydon worked with that attorney, or that the General Counsel played any role

in preserving or attempting to reconstruct relevant ESI, until October 2019. See id. (attesting that

Roberts emailed the General Counsel on October 23, 2019, asking her to "doublecheck with

Abhishek" and search for relevant emails in Abhishek's account).

       Accordingly, the Court finds that the Acero Defendants failed to take reasonable steps to

preserve relevant ESI, including the Kapoor Account, and that this failure resulted in the spoliation

now at issue.

                       c)      Whether the ESI Can be Restored or Replaced Through Additional
                               Discovery

       The next question is whether the contents of the Kapoor Account can be "restored or

replaced through additional discovery." Fed. R. Civ. P. 37(e). The Acero Defendants contend that

they have already restored Kapoor's relevant emails, which they produced to Charlestown on

January 27, 2020 (the same date that they filed their papers in opposition to the present motion).

Acero Opp. Mem. at 5 & Ex. 1. The restoration efforts, however, were both untimely and

inadequate. They were untimely because discovery in this action, originally set to close on

February 15, 2019 (Dkt. No. 31), was extended four times (Dkt. Nos. 77, 89, 97, 111) before

ultimately closing on December 24, 2019. This was more than a month before the final production

of documents by the Acero Defendants on January 27, 2020. Plaintiff was required to conduct all




                                                 24
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 25 of 40




of its fact depositions, including the deposition of Kapoor himself, without any knowledge as to

what emails might ultimately be produced from his laptop. 14

       Defendants' efforts were inadequate for at least two reasons. First, the only evidence that

Kapoor's laptop contained all of the emails that the Acero Defendants deleted when they destroyed

his account in mid-2019 is Kapoor's own, somewhat hazy, testimony at deposition, much of which

is not even in the record in admissible form, but was instead recited to the Court, by counsel, at

oral argument. 15 Portions of Kapoor's deposition testimony regarding his emails were

demonstrably inaccurate 16 or conflict with other sworn testimony in the record. 17 Moreover,

Kapoor provided no details as to how he downloaded his emails to his laptop, when (and how

frequently) he did so, or what (if any) deletions took place before or after the download. Nor did

the Acero Defendants provide such information (for example, in a declaration from Kapoor or

from their e-discovery vendor) when they advised plaintiff by email, on January 27, 2020, that


14
   Because many of the witnesses, including Kapoor, do not live or work in the United States,
arranging their depositions in New York was a contentious process requiring multiple court orders.
(Dkt. Nos. 104, 121.) Even if the Court were otherwise inclined to extend discovery again (at the
Acero Defendants' expense) as an alternative to harsher sanctions, the degree of difficulty involved
in executing such a remedy here would counsel against that option.
15
  According to counsel, Kapoor stated that the emails he "sent and received" while an Acero
employee were "[w]ith me in my laptop"; that he still had "access" to his "email from when [he]
was at Acero Juntion"; and that he had downloaded "all" of his Acero emails from 2016 through
June 2018, as well as his personal emails. April 28 Tr. at 45:8-11; 46:23-47:14.
16
  For example, Kapoor testified that he used his business email address "for Acero Junction
purpose all the time," and did not remember "using gmail for Acero Junction." Kapoor Tr. at 26:3-
21. However, Eckert emailed its second litigation hold memo to Kapoor using only his gmail.com
address. 2020 Roberts Decl. Ex. B.
17
   For example, Kapoor testified (according to counsel) that he provided "those emails," that is,
the emails he "sent and received " when he was an Acero employee, "to counsel," meaning Eckert,
"last year," meaning 2018. April 28 Tr. at 45:8-17. According to Eckert, however, Kapoor provided
a considerably narrower group of documents, selected by Kapoor himself after "his review of
Plaintiff's discovery requests and discussions with counsel." Pomerleau Decl. ¶ 10. Had Kapoor
provided all of his emails to Eckert, Eckert undoubtedly would have produced more than six of
them in its November 2018 document production. Lonergan Reply Decl. ¶ 4.

                                                25
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 26 of 40




their vendor "took control of over 50,000 emails from Mr. Kapoor" and performed a "de-

duplication procedure (within these 50,000+ emails and against emails already produced in this

action)," as well as a privilege review, before producing "emails from Jateen Kapoor's account."

Acero Def. Opp. Mem. Ex. 1. On this record, the Court cannot assume that searching the Kapoor

laptop in January 2020 was the equivalent of searching the Kapoor Account before it was deleted.

See Karsch v. Blink Health Ltd., 2019 WL 2708125, at *24 (S.D.N.Y. June 20, 2019) (finding that

certain ESI originally housed on two laptops could not be "otherwise restored or replaced" where

the custodian of that ESI testified that he transferred any relevant documents from the laptops to

an external hard drive, which was provided to counsel, but counsel took no steps to confirm the

integrity or completeness of the custodian's search, such that there was "no way to ascertain

whether or not [the custodian] located and transferred all documents potentially relevant to this

lawsuit from the two laptops onto the external hard drive.").

       Second, and even more problematic, is the substantial evidence before the Court that the

January 27, 2020 production was, in fact, incomplete. It included only "34 files containing the

word 'Charlestown,'" only 412 emails "to, from, copied to, or blind copied to" the Kapoor Account,

and only 24 emails between the Kapoor Account and Charlestown's personnel. Lonergan Reply

Decl. ¶ 2(b)-(d). Among the missing items are hundreds of discoverable emails between the

Kapoor Account and Charlestown that are known to exist, because Charlestown produced them,

but the Acero Defendants did not. Id. ¶ 3. Some of the missing emails are likely to play a

significant role at trial, see id. Exs. M-S, including the email that Weber sent to the Kapoor

Account on January 12, 2018, attaching a fully-executed copy of the Agreement, see id. Ex. P, but

which Kapoor denies receiving. See Kapoor Tr. at 99:4-5, 14-24 (testifying that he did not see the

Agreement until April 2018). Given the affirmative defenses in this case, the arrival of that January



                                                 26
       Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 27 of 40




12 Email in Kapoor's inbox has independent evidentiary significance, as does the metadata that

would show when Kapoor received it, when (if at all) he opened it, and when (if at all) he forwarded

it or took other action concerning it. 18 The Acero Defendants have never produced the January 12

Email, nor any of the related metadata, which raises questions not only about the fate of that email

(and others known to plaintiff but not produced by defendants) but also about the existence of

other potentially probative emails not currently known to plaintiff. See Coan, 602 B.R. at 339-40

(imposing curative measures pursuant to Rule 37(e) on Dunne for failing to preserve his emails,

notwithstanding that the moving party "successfully obtained some of Dunne's emails through

discovery on third parties," because "[t]here can be no assurance" that the recovered emails

constitute "all of the meaningful emails that could and should have been obtained in the first

instance from Dunne. It is equally plausible to conclude that the emails received from third parties

are but the tip of a proverbial iceberg of other powerfully probative email communications . . .

during time periods that are critical in this litigation and have not emerged from third parties in

discovery.").

          Counsel's proffer at oral argument – that the Acero Defendants' vendor deduplicated the

laptop emails not only against one another, but also against prior productions by all parties,

including plaintiff, see April 28 Tr. 50:4-52:10 – might explain, but does not excuse, the paucity

of probative emails in the production. Deduplicating "across the entire data set" available in a

litigation, known as "horizontal" or "global" deduplicating, is more complex, time-consuming and

expensive than "vertical" or local" deduplication, where "each custodian's data set is deduplicated

against itself." Robert M. Abrahams and Scott S. Balber (chapter authors), "Objective Culling," 3

N.Y. Prac., Com. Litig. in New York State Courts § 27:39. Moreover, horizontal deduplication is


18
     See n.12, supra.

                                                27
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 28 of 40




"not appropriate" in cases like this one, where "it is important to know whether a certain custodian

actually opened an e-mail, or an attachment to an e-mail." Id.

       The Acero Defendants, through their counsel, are responsible for the instructions given to

their e-discovery vendor. Moreover, those instructions must be considered against the backdrop of

the mistakes and misjudgments already made by the Acero Defendants and their counsel, resulting

in the destruction of the Kapoor Account, the loss of the Segregated Emails, and the instant motion

for spoliation sanctions, which was pending when they made their final production of emails from

the Kapoor laptop. If, in this context, counsel instructed an e-vendor to withhold otherwise

discoverable and highly probative emails received by the Kapoor Account (including associated

metadata) on the ground that the discovery record already contained a version of the same email

sent from another witness's account (or vice versa), the Acero Defendants must live with the

consequences of that decision. See Karsch, 2019 WL 2708125, at *20 (quoting Ungar, 329 F.R.D.

at 16) ("Even where the spoliator has acted with mere negligence, it is well-established that, as

between a negligent party and an innocent party, the former has no right to retain the fruits of their

misconduct.").

       The facts here are clear. Thanks to Jateen Kapoor's deposition testimony, the Acero

Defendants were presented with a last-minute opportunity to restore or replace at least some of the

missing ESI by producing all of the discoverable ESI found on the Kapoor laptop, including all of

the relevant emails sent from or to the Kapoor Account, with associated metadata. They failed to

do so, and the record remains murky as to whether the missing emails were missing from the laptop

or were on the laptop but withheld from the production. Either way, the gaps demonstrate that the

Acero Defendants have not in fact restored or replaced the spoliated ESI. Thus, as in Coan, "[t]here




                                                 28
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 29 of 40




can be no assurance" that the recovered emails constitute "all of the meaningful emails that could

and should have been obtained in the first instance" from the Kapoor Account. 602 B.R. at 440.

                       d)      Prejudice

       "Although Rule 37(e)(1) requires a finding of ‘prejudice’ in order for sanctions to issue,

the Rule is unclear as to what is meant by that word." Ungar, 329 F.R.D. at 15. The advisory

committee’s notes do not offer much guidance, stating only that "[a]n evaluation of prejudice from

the loss of information necessarily includes an evaluation of the information’s importance in the

litigation." Fed. R. Civ. P. 37(e)(1) advisory committee’s note to 2015 amendments. While the

moving party ordinarily "has the burden of establishing the elements of a spoliation claim by a

preponderance of the evidence," Ottoson v. SMBC Leasing and Finance, Inc., 268 F. Supp. 3d

570, 580 (S.D.N.Y. 2017) (quoting Sekisui Am. Corp. v. Hart, 945 F. Supp. 2d 494, 509-10

(S.D.N.Y. 2013)), Rule 37(e)(1), as amended, "does not place a burden of proving or disproving

prejudice on one party or the other. . . . The rule leaves judges with discretion to determine how

best to assess prejudice in particular cases." Fed. R. Civ. P. 37(e)(1) advisory committee’s note to

2015 amendments. See also Karsch, 2019 WL 2708125, at *20 (quoting Ungar, 329 F.R.D. at 16)

("In many cases . . . it would be unfair to require 'affirmative proof as to whether the evidence

would have been advantageous to the movant' as a predicate to subsection (e)(1) sanctions.").

       Here, the record shows, and the Court finds, that Charlestown has been prejudiced by the

loss of the Kapoor Account. It was handicapped in its ability to assess and test Kapoor's credibility

at deposition, and will face the same challenge at trial, particularly in relation to the affirmative

defenses that challenge the validity of Kapoor's signature on the Agreement. As discussed above,

a number of emails relevant to these issues are known to exist, but would provide significantly

more powerful evidence if produced from the Kapoor Account itself, with associated metadata

confirming their receipt and potentially shedding light on how and when Kapoor opened them,

                                                 29
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 30 of 40




forwarded them, or replied to them. Alternatively, a thorough search of the original Kapoor

Account might reveal that the account owner deleted inconvenient emails, which could also

constitute probative and powerful evidence. Since the Kapoor Account was deleted, neither species

of evidence is available to Charlestown.

       During his deposition, Kapoor frequently testified that he did not recall the relevant events

and would need to refresh his recollection, including by "going back to my mails." Kapoor Tr. at

174:19-24; see also id. at 169:4-7 ("I don't remember exactly what I did with that right now. I can

go back to the mails. If I can just see my conversation, if something is there."). Because of the

Acero Defendants' spoliation, Kapoor cannot "go back to the mails" or "see [his] conversation,"

and neither can Charlestown, which may permit Kapoor to maintain a conveniently poor memory.

This too is prejudicial to Charlestown.

       Plaintiff also argues, with some force, that it is prejudiced by the probable loss of emails

that would shed additional light on the contested issues but that that it has never seen, because the

Acero Defendants have never produced them. See Pl. Mem. at 16-17. For example, Kapoor

testified that the approval of the ultimate shareholders of Holdings was required for him to bind

the Acero Defendants, and that the Agreement was never discussed among those shareholders.

See, e.g., Kapoor Tr. at 82:2-85:4. These claims are difficult to evaluate without a complete

production of relevant emails from the Kapoor Account, which would, in all likelihood, either

corroborate or contradict his testimony. Thus, as in Karsch, if Kapoor's emails had been properly

preserved and produced, they "could have resolved" various "significant factual disputes between

the parties." 2019 WL 2708125, at *20.

       Charlestown need not, of course, "establish that a smoking gun email . . . was irretrievably

destroyed." Karsch, 2019 WL 2708125, at *21 (quotation marks omitted). It is sufficient that



                                                 30
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 31 of 40




Charlestown has provided evidence that "plausibly 'suggests' that the spoliated ESI could support

[its] case." Id. (collecting cases). See also Ottoson, 268 F. Supp. 3d at 580 ("The prejudiced party

must not be held to too high a strict standard of proof regarding the likely contents of the destroyed

or unavailable evidence, because doing so would allow parties who have destroyed evidence to

profit from that destruction.") (internal quotation marks and citation omitted); Moody v. CSX

Transportation, Inc., 271 F. Supp. 3d 410, 430 (W.D.N.Y. 2017) (quoting Fed. R. Civ. P. 37(e)(1)

advisory committee's note to 2015 amendments) ("Determining the content of the lost information

[is] a difficult task . . . [but] placing the burden of proving prejudice on the party that did not lose

the information may be unfair.").

       The Acero Defendants argue that the missing Kapoor emails would be "redundant" in light

of the "[t]housands and thousands of emails to/from Mr. Kapoor" already produced by various

parties to this action, Acero Def. Opp. Mem. at 6, and that any prejudice flowing from the loss of

the Kapoor Account is mitigated by the "utterly massive" record in this action. Id. at 7. In this case,

however – as noted above – the actual receipt of certain emails by Kapoor has independent

evidentiary significance, such that another party's production of its copy of the same email cannot

substitute for the Kapoor ESI. Moreover, if the January 27, 2020 production is typical of document

discovery provided in this action, it is "massive" only because most of the documents produced

are irrelevant to the claims and defenses at issue in this action. See Lonergan Reply Decl. ¶ 2(d)

(reporting that only .68% of the files contained in the Acero Defendants' January 27, 2020

production contained the term "Charlestown"). Finally – and notwithstanding the searches that the

Acero Defendants conducted across other employees' email accounts once they realized that they

had lost Kapoor's – their failure to conduct an adequate search of the Kapoor Account prior to

deleting it, coupled with their failure to produce the January 12 Email and other probative



                                                  31
     Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 32 of 40




documents (known to exist) from the "replacement" laptop, renders plausible Charlestown's

suspicion that it has not yet seen (and may now never see) all of the emails that could prove helpful

to its case.

         Charlestown has also been prejudiced, as discussed below, in that it has been required to

expend significant time and money discovering the truth about the spoliation and pursuing the

evidence to which it is entitled.

                       e)      Intent

        The Court must next determine whether the Acero Defendants "acted with the intent to

deprive another party of the information’s use in the litigation." Fed. R. Civ. P. 37(e)(2). Such a

finding is a necessary predicate to the imposition of the "particularly harsh" sanctions permitted

under subsection (e)(2). Lokai Holdings, 2018 WL 1512055, at *8 (characterizing adverse-

inference instructions as "extreme sanction[s] that should not be given lightly," and default

judgments as "even more drastic") (internal quotation marks and citations omitted). The intent

standard is both stringent and specific: "[T]he intent contemplated by Rule 37 is not merely the

intent to perform an act that destroys ESI but rather the intent to actually deprive another party of

evidence." Leidig, 2017 WL 6512353, at *11 (holding that although plaintiff intended to "disable

his websites" and delete certain email files, he did not do so for the purpose of depriving defendants

of the use of the ESI in litigation and therefore could not be sanctioned under subsection (e)(2)).

        It is the movant’s burden to demonstrate that the spoliating party acted with the intent to

deprive. Rhoda v. Rhoda, 2017 WL 4712419, at *2 (S.D.N.Y. Oct. 3, 2017); Watkins v. New York

City Transit Auth., 2018 WL 895624, at *10 (S.D.N.Y. Feb. 13, 2018). "Although Rule 37(e)(2)

does not specify the standard by which the "intent to deprive" must be established, it is appropriate,

given the severity of the sanctions permitted under that provision of the Rule, for the intent finding

to be based on clear and convincing evidence." Lokai Holdings, 2018 WL 1512055, at *8; see also

                                                 32
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 33 of 40




CAT3, 164 F. Supp. 3d at 499 (finding that, where a party seeks "terminating sanctions" pursuant

to Rule 37(e)(2), "it is appropriate to utilize the clear and convincing standard" in making a finding

of intent to deprive). In Moody, the court held that a party may be found to have acted with the

intent to deprive where "(1) evidence once existed that could fairly be supposed to have been

material to the proof or defense of a claim at issue in the case; (2) the spoliating party engaged in

an affirmative act causing the evidence to be lost; (3) the spoliating party did so while it knew or

should have known of its duty to preserve the evidence; and (4) the affirmative act causing the loss

cannot be credibly explained as not involving bad faith by the reason proffered by the spoliator."

271 F. Supp. 3d at 431 (quotation marks and citation omitted).

       In this case, the first three Moody elements have clearly been established, but plaintiff's

case is less strong as to the fourth factor. The affirmative acts that directly caused the loss of

Kapoor's emails were the deletion of his account by a human resources employee, who was

performing a routine purge of emails belonging to former employees, and the "unwitting" decision

by another company employee to safeguard the most relevant emails from that file by storing them

in what appears to have been a temporary facility good for 15 days only. Trevino Decl. ¶¶ 2-5,

2019 Roberts Decl. ¶¶ 10-12. Both of these acts can be credibly explained as involving gross

negligence rather than bad faith. Indeed, plaintiff's counsel conceded as much as oral argument,

when the Court asked, "who is or who are the bad guys here?," to which attorney Lonergan

responded, "I think you have to look at it in the aggregate," April 28 Tr. at 31:25-33:1, and declined

to identify any of the human beings whose collective failures led to the spoliation as having acted

with the "intent to actually deprive [Charlestown] of evidence." Cf. Leidig, 2017 WL 6512353, at

*11. Cf. Moody, 271 F. Supp. 3d at 426-27 (finding the requisite intentionality where the defendant

railroad's 's tortured explanation for the loss of data from its "event recorder," which was the "most



                                                 33
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 34 of 40




important objective evidence" of how a serious train accident occurred, was "implausible," and the

railroad's four-year-long failure to review "critical data relating to how that accident occurred" was

"unfathomable").

       The Acero Defendants' misconduct was significant. They exhibited both a protracted

disregard of their obligation to preserve, search, and produce relevant evidence, and a lack of basic

technical competence. Moreover, their counsel's accompanying obfuscations and misdirections

were inexcusable. Not only did counsel conceal the fact of the spoliation for months; he made

misleading representations to his opponent – and to the Court – about the source of the documents

that the Acero Defendants did produce. However, the evidence does not convince me that these

actions were taken "for the specific purpose of gaining an advantage in this litigation." Karsch,

2019 WL 2708125, at *22 (declining to find intentionality for Rule 37(e) purposes where a party

"took down" an entire email server after sending a letter threatening litigation, and failed to make

or preserve an adequate backup, but proffered a plausible business reason for the takedown); see

also Fashion Exchange LLC v. Hybrid Promotions, LLC, 2019 WL 6838672, at *5-6 (S.D.N.Y.

Dec. 16, 2019) (declining to find clear and convincing evidence of intentionality even though the

degree of negligence and/or incompetence by the spoliating party was "stunning" and it had

represented that it did not maintain certain financial documents that in fact had been destroyed). I

therefore conclude that plaintiff has not shown an entitlement to subsection (e)(2) sanctions.

               2.      Remedy

       The Court must now determine the appropriate sanctions under Rule 37(e)(1). Because I

have found that Rule 37(e)(2) sanctions are not warranted, the sanctions must be "no greater than

necessary to cure the prejudice" to Charlestown. Fed. R. Civ. P. 37(e)(1).




                                                 34
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 35 of 40




                       a)      Attorneys’ Fees

       An award of defendants’ expenses, including attorneys’ fees, is clearly warranted under

Rule 37(e)(1), which authorizes an award of attorneys’ fees and costs to the moving party to the

extent reasonably necessary to address any prejudice caused by the spoliation. Lokai Holdings,

2018 WL 1512055, at *9; CAT3, LLC, 164 F. Supp. 3d at 502.

       Charlestown has incurred significant expenses, including attorneys' fees, as a result of the

Acero Defendants' spoliation, including expenses incurred to compel the Acero Defendants to

reveal what happened to the Kapoor Account and to obtain this Opinion and Order. "While a

precise delineation of reimbursable fees and other expenses must await [Charlestown's]

submission of a fee application with supporting documentation," Karsch, 2019 WL 2708125, at

*26, the Court notes that plaintiff is not entitled to fees incurred prior to the spoliation itself.

However, Charlestown may apply for its expenses, including reasonable attorneys' fees, incurred

thereafter in pursuit of Kapoor's emails and/or information about Kapoor's emails, and in pursuing

this sanctions motion. Because Charlestown claims that the lack of a complete production from

the Acero Defendants added to the cost of preparing and deposing defendants' witnesses, Pl. Mem.

at 22, those fees may also be available, to the extent that Charlestown can show they resulted from

the spoliation.

                       b)       More Serious Measures

       In addition to monetary sanctions, "[o]ther sanctions permissible under subsection (e)(1)

include more 'serious measures,' such as 'forbidding the party that failed to preserve information

from putting on certain evidence, permitting the parties to present evidence and argument to the

jury regarding the loss of information, or giving the jury instructions to assist in its evaluation of

such evidence or argument.'" Karsch, 2019 WL 2708125, at *13 (quoting Fed. R. Civ. P. 37(e)(1)



                                                 35
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 36 of 40




advisory committee's note to 2015 amendment). In this case, since the harm to Charlestown from

the Acero Defendants' misconduct is "not merely a 'matter of costs,'" Joint Stock Company Channel

One Russia Worldwide v. Infomir LLC, 2019 WL 4727537, at *28 (S.D.N.Y. Sept. 28, 2019)

(quoting Hand Picked Selections, Inc. v. Handpicked Wines Int'l Pty Ltd., 2006 WL 1720442, at

*3 (E.D.N.Y. June 22, 2006)), more serious measures – beyond fee-shifting – are required to "cure

the prejudice." Fed. R. Civ. P. 37(e)(1). As the Second Circuit noted in Daval Steel Prods. v. M/V

Fakredine, 951 F.2d 1357 (2d Cir. 1991), affirming a broad preclusion order imposed pursuant to

Rule 37(b), remedies of this nature also serve to "enforce compliance with the discovery rules and

maintain a credible deterrent to potential violators." Id. at 1367 (citing Nat'l Hockey League v.

Metro. Hockey Club, Inc., 427 U.S. 639, 643 (1976)).

       First, the Acero Defendants will be precluded from arguing or presenting evidence to show

that Kapoor did not receive (or did not send) emails that have been produced in discovery by other

parties and that show any of Kapoor known emails addresses as the recipient or the sender. As to

emails showing Kapoor as the recipient (such as the January 12 Email), this is precisely the same

relief that the Acero Defendants offered, in the form of a stipulation, at oral argument. See April

28 Tr. at 15:13-22. As to emails showing Kapoor as the sender, the order will similarly prevent

Kapoor or his former employers from taking unfair advantage of an evidentiary gap created by the

Acero Defendants themselves. See Shanghai Weiyi Int'l Trade Co., Ltd. v. Focus 2000 Corp., 2017

WL 2840279, at *10 (S.D.N.Y. June 27, 2017) (preclusion orders are "entirely appropriate" where

the sanctioned party has failed "to produce the evidence necessary to resolve the issue as to which

preclusion is sought"). As a practical matter, therefore, it may simply be deemed true, for purposes

of summary judgment or at trial, that Kapoor received the January 12 Email in his inbox, in the

ordinary course, at or shortly after the time it was sent by Charlestown.



                                                36
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 37 of 40




       Second, Charlestown will be allowed to present evidence to the finder of fact regarding the

loss of Kapoor's emails, and – in the event the case is tried to a jury – may seek an appropriate jury

instruction, the wording of which will be at the discretion of the trial judge, allowing the jury to

consider the loss of that evidence, and the circumstances under which it was lost, in evaluating

witness credibility and making other factual determinations. See Leidig, 2017 WL 6512353, at *14

(permitting a party to "present evidence to the jury" that the opposing party lost ESI it should have

preserved). As this Court explained in Karsch, sanctions of this nature ensure that the finder of

fact will have the full context for the evidentiary imbalance that will become apparent at trial,

"which is itself relevant evidence going to the parties' credibility and other factual issues." 2019

WL 2708125, at *27. In the event of a jury trial, it is the trial judge who must determine the precise

scope of the spoliation evidence to be permitted at trial and craft any related jury instructions on a

full evidentiary record. Id. (collecting cases); see also Lokai Holdings, 2018 WL 1512055, at *17

(permitting injured party to seek a jury instruction, in a form to be approved by the district judge,

as a sanction under Rule 37(e)(1)).

       The Court has carefully considered Charlestown's request for more severe sanctions,

including entering judgment in favor of Charlestown and precluding the Acero Defendants from

offering any evidence, from any source, in support of any of the five affirmative defenses that

question Kapoor's signature on, assent to, or authority to execute the Agreement. See Pl. Mem. at

21-22; Pl. Reply Mem. at 9. The extreme remedy of an adverse judgment, which can only be

imposed pursuant to subsection (e)(2), is unavailable for the reasons discussed above. The broader

preclusion order that plaintiff requests is overly harsh, in that it would potentially preclude

testimony and other evidence wholly unaffected by the spoliation underlying plaintiff's motion,

and thus would penalize the Acero Defendants beyond the degree needed to cure the prejudice



                                                 37
       Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 38 of 40




flowing from that misconduct. Moreover, given the breadth of the preclusion sought, the resulting

order would, as a practical matter, be equivalent to an order striking those defenses, which is a

subsection (e)(2) remedy. See Rothman v. City of New York, 2019 WL 6210815 (S.D.N.Y. Nov.

21, 2019) (holding that Rule 37(e)(2) governed orders striking affirmative defenses).

III.     CONCLUSION

         For the reasons stated above, plaintiff's motion for sanctions (Dkt. No. 124) is GRANTED

IN PART.

         It is hereby ORDERED that the Acero Defendants shall pay the expenses, including

attorneys’ fees and out-of-pocket costs, reasonably incurred by Charlestown as a result of their

failure to preserve Jateen Kapoor's emails, including the fees and costs reasonably incurred to

discover the spoliation, to review the evidence from Kapoor's laptop, offered in place of evidence

from the Kapoor Account, and to obtain this Opinion and Order. The monetary sanctions shall be

imposed jointly and severally upon Junction and Holdings. 19


19
    "The Court has wide discretion to apportion Rule 37 monetary sanctions between a party and its
counsel.” Joint Stock Co. Channel One, 2019 WL 4727537, at *20 (citation omitted). In this case,
the acts of spoliation were committed by the Acero Defendants themselves. Although the
misconduct resulted, in part, from the failure of their litigation counsel – both Eckert and Graydon
– to take effective steps to ensure that relevant ESI would be preserved against just such mishaps,
it is well-settled that "[a] litigant chooses counsel at his peril," Cine Forty-Second St. Theatre Corp.
v. Allied Artists Pictures Corp., 602 F.2d 1062, 1068 (2d Cir. 1979) (affirming a severe preclusion
order, "tantamount to a dismissal of [plaintiff’s] damage claim," where plaintiff failed to comply
with a discovery order "due to a total dereliction of professional responsibility, amounting to gross
negligence," by its counsel), and cannot avoid sanctions by blaming the underlying events on
counsel. See also New York State Nat. Org. for Women v. Cuomo, 1997 WL 671610, at *5
(S.D.N.Y. Oct. 28, 1997) ("[T]he acts and omissions of counsel are generally attributed to the
client."). Here, neither plaintiff nor the Acero Defendants have briefed the question of whether or
to what degree the monetary sanctions imposed by this Court should be apportioned. See Pl. Reply
Mem. at 10 ("[I]t does not matter how the Acero Defendants and their current and past counsel
apportion responsibility to satisfy [this Court's] award among them."). Moreover, Eckert is not
presently before the Court and had no formal opportunity to respond to plaintiff's motion.
Therefore, while nothing in this Opinion and Order precludes the Acero Defendants from asking
their present and past litigation counsel to bear a portion of the monetary sanctions assessed, they
will run, in the first instance, against the Acero Defendants themselves.

                                                  38
    Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 39 of 40




       It is further ORDERED that Charlestown shall submit one or more declarations evidencing

its recoverable fees and costs no later than October 14, 2020. All sums requested must be

supported by admissible evidence, including properly authenticated copies of counsel’s relevant

time and expense records. The Acero Defendants may file a response – limited to the amount of

Charlestown’s recoverable fees and costs– no later than October 28, 2020. There shall be no reply.

       It is further ORDERED that the Acero Defendants are precluded from arguing or offering

testimony or other evidence to show that Kapoor did not send or receive any emails that have been

produced by other parties and that show any of Kapoor's known email addresses as the sender or

a recipient. For example, Kapoor may not deny that the January 12 Email appeared in his inbox,

in the ordinary course, at or shortly after the time it was sent by Charlestown.

       Is further ORDERED that Charlestown may present evidence to the finder of fact at trial

regarding the deletion of the Kapoor Account and the loss of the Segregated Emails. In the event

this case is tried to a jury, Charlestown may seek an appropriate jury instruction, the wording of

which will be at the discretion of the trial judge, allowing the jury to consider that loss of that

evidence, and the circumstances of its loss, in evaluating witness credibility and otherwise making

its determinations.

       It is further ORDERED that no later than October 14, 2020, the parties shall submit a joint

status update. Discovery having concluded, the parties shall advise the Court as to whether any

party intends to file a motion for summary judgment. If so, the parties shall succinctly outline the

grounds on which they intend to seek or oppose summary judgment, and shall seek a pre-motion

conference before the Hon. John G. Koeltl, United States District Judge. Alternatively, if no party

intends to move for summary judgment, the parties shall propose a deadline to file a joint pre-trial

order in accordance with the individual practices of Judge Koeltl.



                                                 39
   Case 1:18-cv-04437-JGK-BCM Document 155 Filed 09/30/20 Page 40 of 40




      This Opinion and Order disposes of the motion at Dkt. No. 124.

Dated: New York, New York
       September 30, 2020
                                          SO ORDERED.




                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                            40
